DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 03/04/2020, 02/19/2021 and 05/24/2021 have been considered by the Examiner.

Claim Objection

Claim(s) 2 and 18 are objected to because of the following informalities:  
Claim(s) 2 and 18 recite phrases “a first electrode feature point”, “a second electrode feature point”, “the reference voltage”. The Examiner suggests amending the phrases to recite “the first electrode feature point”, “the second electrode feature point”, “the predetermined reference voltage” respectively, to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 1 and 11 define “detecting a plurality of feature points from the V-dQ/dV curve; classifying each of the plurality of feature points as a first electrode feature point or as a second electrode feature point”. The claim attempts to define the subject-matter in terms of the result to be achieved. It appears possible to define the subject-matter in more concrete terms, i.e. in terms of how the effect is to be achieved. However, the description and drawings only disclose one way of carrying out that classification, namely as already defined in claim(s) 2 and 18 (however, voltage range or V-dQ/dV curve range remains unclear), see also the description, page 14, line 20 - page 16, line 8. The skilled person could not classify in an obvious way without unreasonable experimentation the feature points (i.e. according to various order derivatives of 
Claim(s) 14 recite a limitation "the memory unit”.  There is insufficient antecedent basis for this limitation in the claim(s).
Claim(s) 18 recite a limitation "classifying each feature point disposed in a voltage range equal to or more than a predetermined reference voltage as a first electrode feature point” which is duplicated making it unclear intended scope of dependent claim 18.  
Dependent Claim(s) 2-10, 12-13 and 15-17 not specifically addressed share the same 112 rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 3, 5, 7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KATSUMATA et al. (US 20130335009; hereinafter KATSUMATA) in view of Tsujiko et al. (US 20110012604).
Regarding claim 1, KATSUMATA teaches in figure(s) 1-16 An apparatus for determining electrode information of a battery (battery 10; figure 1) including a first electrode (positive electrode S1) and a second electrode (negative electrode S2), apparatus comprising: 
one or more sensors configured to measure a voltage (@voltage detecting unit 40) of the battery and a current (@current detecting unit 50) of the battery; and 
a processor (computer 30; figures 2-3) operably coupled to the one or more sensors, wherein the processor is configured to: 

    PNG
    media_image1.png
    414
    471
    media_image1.png
    Greyscale

determine a remaining capacity (step 303 charge, S41 capacity; figures 3,5) of the battery based on the measured current of the battery; 
(Q-V curve in figure 6) indicating a relationship between the voltage of the battery and the remaining capacity of the battery into a V-dQ/dV curve (dQ/dV steps 304-305; figures 3-4) indicating a relationship between the voltage of the battery and a ratio of an amount of change of the remaining capacity to an amount of change of the voltage of the battery; 
detect a plurality of feature points (feature points A,B; figures 4,7) from the V-dQ/dV curve; 
classify each of the plurality of feature points (para. 76 -  plurality of secondary batteries were divided into four groups (G1 to G4) depending on the magnitude of the dQ/dV values of the feature points A and B and others …groups (G1 to G4) were classified with criteria of large/medium/small; figure 8) as a first electrode feature point or a second electrode feature point (positive/negative electrode S1/S2; figure 5); and 
determine a first electrode material and a second electrode material (para. 61 - Various materials as cathode and anode materials are mixed in the kneading process (S11, S21). In the coating process (S12, S22), a metal foil on a roll is coated with the kneaded materials) included in the battery based on a total number of the plurality of feature points classified as first electrode feature points (S11-S13; figure 5) and a total number of the plurality of feature points classified as second electrode feature points (S21-S23; para. 67 - At this initial charge, a coating is formed on the electrode surface of the cell … long-term capacity of the cell (the secondary battery 10) is changed according to the degree of formation of the coating occurring in this initial charge. At the second time charge and onward, this coating formation reaction is decreased; clm. 4; step S4 in figure 5).
KATSUMATA does not teach explicitly type of a first electrode active material; type of a second electrode active material.
However, Tsujiko teaches in figure(s) 1-26 type of a first electrode active material (para. 12 - an electrode body having a first electrode plate including a first active material that makes a phase change by charge and discharge) ; type of a second electrode active material (para. 12 - second electrode plate including a second active material that performs two-phase coexistence type charge and discharge). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KATSUMATA by having type of a first electrode active material; type of a second electrode active material as taught by Tsujiko in order to provide a way of electrode active material determination as evidenced by "first electrode plate including a first active material that makes a phase change by charge and discharge, and the second electrode plate including a second active material that performs two-phase coexistence type charge and discharge, the secondary battery system comprising: dV/dQ calculation means for calculating a dV/dQ value that is a ratio of a change amount dV of a battery voltage V of the secondary battery with respect to a change amount dQ of a storage amount Q of the secondary battery when the storage amount Q is changed during charge and discharge of the secondary battery, wherein a state of the secondary battery system is detected by use of a characteristic point appearing in a Q-dV/dQ curve representing a relationship between the storage amount value Q and the dV/dQ value or a characteristic point appearing in a V-dV/dQ curve representing a relationship between the battery image voltage value V and the dV/dQ value." (clm. 1 of Tsujiko).

Regarding claim 3, KATSUMATA teaches in figure(s) 1-16 Apparatus according to claim 1, wherein the processor is configured to: 
obtain a first capacity-potential curve of a reference battery from a memory unit operably coupled to the processors- and for each first electrode feature point: determine a first electrode potential of the reference battery corresponding to a remaining capacity of the first electrode feature point from based on the first capacity- potential curve (abs. - a ROM which stores data including information about a V-dQ/dV curve upon initial charge of a reference secondary battery; para. 42 - in a reference secondary battery with long-term capacity reliability (the information includes a range of feature points) is stored in advance; reference curve k in figure 4);- and determine a potential of the second electrode of the battery corresponding to the remaining capacity of the first electrode feature point  based on a voltage of the first electrode feature point and the first electrode potential of the reference battery (para. 75 - A plurality of secondary batteries (reference secondary batteries) with different dQ/dV values at the feature points (the maximum points) upon initial charge), and wherein the reference battery includes the first electrode active material and the second electrode active material (clm. 5 - calculates a feature point equivalent value of the dQ/dV actual measurement value, and determines whether the feature point equivalent value of the dQ/dV actual measurement value exceeds a predetermined range regarding the feature point of the reference V-dQ/dV curve, detects the anomaly when the feature point equivalent value exceeds the predetermined range, outputs an anomaly signal to a user, and ends the inspection).

Regarding claim 5, KATSUMATA teaches in figure(s) 1-16 Apparatus according to claim 3, wherein the processor is configured to: obtain a second capacity-potential curve of the reference battery from the memory units; and for each second electrode feature point: determine a second electrode potential of the reference battery corresponding to a remaining capacity of the second electrode feature point from the second capacity- potential curve, and determine a potential of the first electrode of the battery corresponding to the remaining capacity of the second electrode based on a voltage of the second electrode feature point and the second electrode potential of the reference battery (clm. 10 - comparing feature point equivalent values of the dQ/dV actual measurement value and the range regarding the feature point on the reference V-dQ/dV curve to determine whether all of the feature point equivalent value are in a range regarding the feature point on the reference V-dQ/dV curve).

Regarding claim 7, KATSUMATA teaches in figure(s) 1-16 Apparatus according to claim 5, wherein the processor is configured to diagnose determine whether the potential of the first electrode of the battery is valid based on a result of comparing the potential of the first electrode of the battery with a valid range (para. 52 - makes a determination (detection) as normal (i.e., long-term capacity reliability can be ensured) when the feature point corresponds to the range and as anomaly (i.e., long-term capacity reliability cannot be ensured) when the feature point does not correspond to the range.).

Regarding claim 8, KATSUMATA teaches in figure(s) 1-16 Apparatus according to claim 7, wherein the processor is configured to output a message indicating that the first electrode of the battery is in faulty state when the potential of the first electrode of the battery is outside of a first valid range  (para. 52 - makes a determination as normal i.e., long-term capacity reliability can be ensured when the feature point corresponds to the range and as anomaly i.e., long-term capacity reliability cannot be ensured when the feature point does not correspond to the range).

Regarding claim 9, KATSUMATA teaches in figure(s) 1-16 a battery pack (para. 3 - A lithium-ion secondary battery) comprising apparatus according to claim 1.

Regarding claim 10, KATSUMATA teaches in figure(s) 1-16 An electrical system (para. 6 - a secondary battery system capable of accurately detecting the state of the secondary battery system) comprising the battery pack according to claim 9.

Regarding claim 11, KATSUMATA teaches in figure(s) 1-16 a method for determining the electrode information of a battery (battery 10; figure 1) comprising: 
measuring each of a voltage  (@voltage detecting unit 40) and a current (@current detecting unit 50) of the battery; 
(step 303 charge, S41 capacity; figures 3,5) of the battery based on the measured current of the battery; 
generating a Q-V curve  (Q-V curve figure 6) indicating a relationship between the voltage of the battery and the remaining capacity of the battery; 
converting the Q-V curve into a V-dQ/dV curve (dQ/dV steps 304-305; figures 3-4); 
detecting the plurality of feature points from the V-dQ/dV curve indicating a relationship between the voltage of the battery and a ratio of an amount of change of the remaining capacity to an amount of change of the voltage of the battery; 
detecting a plurality of feature points (feature points A,B; figures 4,7) from the V-dQ/dV curve; 
classifying each of the plurality of feature points (para. 76 -  plurality of secondary batteries were divided into four groups (G1 to G4) depending on the magnitude of the dQ/dV values of the feature points A and B and others …groups (G1 to G4) were classified with criteria of large/medium/small; figure 8) as a first electrode feature point or as a second electrode feature point (positive/negative electrode S1/S2; figure 5); and 
determining a first electrode active material and a second electrode active material (para. 61 - Various materials as cathode and anode materials are mixed in the kneading process (S11, S21). In the coating process (S12, S22), a metal foil on a roll is coated with the kneaded materials) included in the battery  based on a total number of the plurality of feature points classified as first electrode feature points (S11-S13; figure 5) and a total number of the plurality of feature points classified as second electrode feature points (S21-S23; para. 67 - At this initial charge, a coating is formed on the electrode surface of the cell … long-term capacity of the cell the secondary battery 10 is changed according to the degree of formation of the coating occurring in this initial charge. At the second time charge and onward, this coating formation reaction is decreased; clm. 4; step S4 in figure 5).
KATSUMATA does not teach explicitly type of a first electrode active material; type of a second electrode active material.
However, Tsujiko teaches in figure(s) 1-26 type of a first electrode active material (para. 12 - an electrode body having a first electrode plate including a first active material that makes a phase change by charge and discharge); type of a second electrode active material (para. 12 - second electrode plate including a second active material that performs two-phase coexistence type charge and discharge). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KATSUMATA by having type of a first electrode active material; type of a second electrode active material as taught by Tsujiko in order to provide electrode active material determination as evidenced by "first electrode plate including a first active material that makes a phase change by charge and discharge, and the second electrode plate including a second active material that performs two-phase coexistence type charge and discharge, the secondary battery system comprising: dV/dQ calculation means for calculating a dV/dQ value that is a ratio of a change amount dV of a battery voltage V of the secondary battery with respect to a change amount dQ of a storage amount Q of the secondary battery when the storage amount Q is changed during charge and discharge of the secondary battery, wherein a state of the secondary battery system is detected by use of a characteristic point appearing in a Q-dV/dQ curve representing a relationship between the storage amount value Q and the dV/dQ value or a characteristic point appearing in a V-dV/dQ curve representing a relationship between the battery image voltage value V and the dV/dQ value." (clm. 1 of Tsujiko).

Regarding claim 18, KATSUMATA teaches in figure(s) 1-16 the method according to claim 11, further comprising: classifying each feature point disposed in a voltage range equal to or more than a predetermined reference voltage as a first electrode feature point; and classifying each feature point disposed in a voltage range equal to or more than a predetermined reference voltage as a first electrode feature point (step S108; figure 14).

Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over KATSUMATA in view of Tsujiko, and further in view of Torai et al. (US 10353009).
Regarding claim 2, KATSUMATA teaches in figure(s) 1-16 Apparatus according to claim 1, wherein the processor is configured to: 
KATSUMATA does not teach explicitly classify each feature point disposed in a voltage range equal to or more than a predetermined reference voltage among the plurality of feature points as a first electrode feature point; and 
classify each feature point disposed in a voltage range less than the reference voltage among the plurality of feature points as a second electrode feature point.
(fitting D1,D2; figure 4).
classify each feature point disposed in a voltage range equal to or more than a predetermined reference voltage among the plurality of feature points as a first electrode feature point (fitting D3,D4; figure 4); and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KATSUMATA by having classify each feature point disposed in a voltage range equal to or more than a predetermined reference voltage among the plurality of feature points as a first electrode feature point; and classify each feature point disposed in a voltage range less than the reference voltage among the plurality of feature points as a second electrode feature point as taught by Torai in order to provide "a carbon material is used for the negative electrode and a lithium transition metal oxide is used for the positive electrode … energy of the active materials is biased in areas close to a lower limit and an upper limit of a state of charge (SOC), which is a ratio of a remaining capacity to the maximum capacity of the battery, toward an overcharged or overdischarged state, whereby deterioration thereof rapidly progresses" (col. 1 lines 45-60).

Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KATSUMATA in view of Tsujiko, and further in view of Wang et al. (US 9847558).
Regarding claim 4, KATSUMATA teaches in figure(s) 1-16 Apparatus according to claim 3, 
KATSUMATA does not teach explicitly wherein the processor is configured to determine the potential of the second electrode of the battery by subtracting the voltage of the first electrode feature point from the first electrode potential of the reference battery.
However, Wang teaches in figure(s) 1-12 wherein the processor is configured to determine the potential of the second electrode of the battery by subtracting the voltage of the first electrode feature point from the first electrode potential of the reference battery (figure 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KATSUMATA by having wherein the processor is configured to determine the potential of the second electrode of the battery by subtracting the voltage of the first electrode feature point from the first electrode potential of the reference battery as taught by Wang in order to provide "real-time characterization of metal-ion batteries which are configured with a reference electrode." (abstract).

Regarding claim 6, KATSUMATA teaches in figure(s) 1-16 Apparatus according to claim 5, 
KATSUMATA does not teach explicitly wherein the processor is configured to determine the potential of the first electrode of the battery by adding the voltage of the 
However, Wang teaches in figure(s) 1-12 wherein the processor is configured to determine the potential of the first electrode of the battery by adding the voltage of the second electrode feature point to the second electrode potential of the reference battery (figure 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KATSUMATA by having wherein the processor is configured to determine the potential of the first electrode of the battery by adding the voltage of the second electrode feature point to the second electrode potential of the reference battery as taught by Wang in order to provide "real-time characterization of metal-ion batteries which are configured with a reference electrode." (abstract).

Allowable Subject Matter

Claim(s) 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 HONKURA et al. (US 20160204639) discloses "status determining method for secondary battery, status determining apparatus for secondary battery, secondary battery system, and charge/discharge control apparatus having status determining apparatus".
  TORAI et al. (US 20160061908) discloses "secondary battery capacity measurement system and secondary battery capacity measurement method".
 Matsubara et al. (US 20130314050) discloses "charge control device for secondary battery, charge control method for secondary battery, charge state estimation device for secondary battery, charge state estimation method for secondary battery, degradation degree estimation device for secondary battery, degradation degree estimation method for secondary battery, and secondary battery device".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868